DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 11/8/22 is acknowledged.  The traversal is on the ground(s) that present claims, such as claims 6-8, overlap the species and are thus not mutually exclusive; and that there would not be a search or examination burden.  This is not found persuasive.
Species A, represented by figs. 5 and 6, is directed to method comprising a determination of a load type based on mass and absorbency.  Species B, represented by fig. 7, is directed to receiving a user input and filtering based on the user input.  The method 200 of Species A includes determination of load type based on mass and absorbency (see para. 44).  The method 300 selectively filters based on user input (para. 50).  The user input to provide filtering may be selecting a cycle representative of a load type (para. 52) or a manual filtration input (para. 53).  The mutual exclusivity between the species lies in the means in which a load type is determined:  by the controller based on mass and absorbency, or by user input of the load type (by selecting a cycle corresponding to the load type).  User input of a manual filtration input is not disclosed to be mutually exclusive to either species (para. 53).
Claims directed to Species A, which includes determination of load type based on mass and absorbency and a user input of a manual filtration input, are claims 1-6, 8-12, and 20.  Claim 7 is directed to Species B, since the user input of a selected cycle is disclosed to be indicative of a load type; based on the disclosure the subject matter of claim 7 is mutually exclusive to the subject matter of claim 1 from which it depends.  The disclosure does not contemplate a load type determination based on mass and absorbency and user input in any single embodiment.  Claim 20 is included in Species A to the extent that the determination is based on a mass and absorbency and not based on user input related to a load type.
Applicant is advised that future claim amendments should not introduce nonelected mutually exclusive subject matter of Species B, namely user input of a load type or a cycle of operation that represents a load type.
A search an examination burden exists because the divergent subject matter of the species that would require different search strategies, text and/or classification searches, and also because of prior art’s recognition of material differences in load type determination means.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200337518 by Albert et al. in view of U.S. Patent Application Publication 20200270795 by Zarcone et al. and U.S. Patent Application Publication 20180002859 by Hombroek et al.
As to claim 1, Albert teaches a method of operating a washing machine having a drum within a tub and defining a wash chamber (para. 48), the method comprising flowing a wash liquid from the tub (see figs. 4-6 showing various flow paths from tub 114) and selectively filtering the flow of wash liquid (see fig. 4 in which wash liquid is filtered by filter 155, and figs. 5 and 6 in which wash liquid is not filtered).
Albert does not teach determining a load type based on mass and absorbency and selectively automatically filtering the flow based on the determined load type.  However, one of ordinary skill in the art would have recognized as obvious to perform this operation.  Zarcone teaches that cotton and other organic fibers need not be filtered because they are regarded as not critical or dangerous to the environment, but that synthetic fibers should be filtered based on their dangerous impact on nature (para. 9).  Zarcone suggests that if all kinds of fibers are filtered there will not be an adverse environmental impact, but that an amount of filtered matter will be higher (para. 9).  One of ordinary skill in the art would have readily understood that a higher level of filtration would result in more frequent cleaning of the filter and/or a higher level of filtered matter to dispose of.
Although Zarcone teaches a preference of using sensors to differentiate the type of fibers in the wash water, it recognizes that the sensors are partly rather sensitive or complicated with regard to their working environment (para. 10).  One of ordinary skill in the art would have recognized as obvious to determine a load type indicative of the fiber content of articles being washed based on mass and absorbency without the use of sensors to overcome issues related to using sensors and also to realize other benefits to determining a mass and absorbency of the articles.
Hombroek teaches that washing performance is optimized when a load type (including a fabric type) is known so that operational settings closely matching the load type are applied, and that dynamically determining a load type based on mass and absorbency avoids user error and also has little or no impact on wash cycle duration (paras. 4, 20-22).
One of ordinary skill in the art would have been motivated to modify the method taught by Albert to determine a load type based on mass and absorbency and selectively automatically filter the wash water based on the load type.  Hombroek teaches determining a load type based on mass and absorbency to optimize a washing process.  The method of determination taught by Hombroek would also inform the washing machine of a fiber makeup of the articles, which would avoid user error and the use of sensors that may be sensitive or complicated with regard to their working environment.  This would allow for selective filtering of the wash fluid based on the load type to avoid unnecessary filtering of fibers that are not detrimental to the environment.  The obvious combined method would result in the benefits of not only automatically selectively filtering of wash fluid to avoid unnecessary filtering, but also optimization of washing operations based on the load type.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, one of ordinary skill in the art would have recognized as obvious to automatically filter the flow for synthetic load types in view of the teachings of Zarcone in order to reduce an adverse environmental impact (para. 9).
As to claim 3, one of ordinary skill in the art would have recognized as obvious to not automatically filter the flow for natural load types in view of the teachings of Zarcone since filtering of natural load type fibers is unnecessary (para. 9).
As to claim 4, one of ordinary skill in the art would have recognized as obvious to automatically filter the flow for blended load types in view of the teachings of Zarcone since there would not be an adverse environmental impact of filtering blended load types (para. 9).
As to claim 5, Zarcone teaches that larger synthetic microfibers have a lessened need to be filtered (para. 18).  One of ordinary skill in the art would have recognized the well-known principle that larger fiber sizes have increased absorbency.  Based on this and the teaching of Zarcone, it would have been obvious to not automatically filter the flow of wash liquid for blended loads if the blend is such that it contains larger, more absorbent fibers, determined by the method of Hombroek.
As to claims 6 and 8, Albert recognizes that its filtration method can filter contaminants other than microfibers (para. 15), and Zarcone also recognizes a need to filter contamination other than microfibers, although its invention is limited in scope to filtering of microfibers (para. 7).  One of ordinary skill in the art would have recognized a need to filter contaminants other than microfibers, and in a method in which automatic filtration is based on the load type and corresponding fiber type of the load, it would have been well within the routine skill of one of ordinary skill in the art to perform a method in which a user may manually command filtering at his or her discretion so that other contamination may be filtered, or for any other reason a user may desire.
As to claim 9, Albert teaches diverter valves 146 (fig. 4, para. 50) that can be actuated to direct flow of wash liquid to a filter line and a bypass line to perform automatic filtering based on a determined load type.
As to claim 10, Albert teaches directing wash liquid to a drain after filtering (fig. 5, para. 53).
As to claim 11, Albert teaches recirculating the wash liquid after filtering the wash liquid (fig. 4, para. 49).
As to claim 12, as discussed above, determining the load type based on mass and absorbency would not include the use of a sensor to directly observe the articles in the tub.
As to claim 20, Albert teaches a method of operating a washing machine having a drum within a tub and defining a wash chamber (para. 48), the method comprising flowing a wash liquid from the tub (see figs. 4-6 showing various flow paths from tub 114) and selectively filtering the flow of wash liquid (see fig. 4 in which wash liquid is filtered by filter 155, and figs. 5 and 6 in which wash liquid is not filtered).
Albert does not teach determining a load type and selectively automatically filtering the flow based on the determined load type.  However, one of ordinary skill in the art would have recognized as obvious to perform this operation.  Zarcone teaches that cotton and other organic fibers need not be filtered because they are regarded as not critical or dangerous to the environment, but that synthetic fibers should be filtered based on their dangerous impact on nature (para. 9).  Zarcone suggests that if all kinds of fibers are filtered there will not be an adverse environmental impact, but that an amount of filtered matter will be higher (para. 9).  One of ordinary skill in the art would have readily understood that a higher level of filtration would result in more frequent cleaning of the filter and/or a higher level of filtered matter to dispose of.
Although Zarcone teaches a preference of using sensors to differentiate the type of fibers in the wash water, it recognizes that the sensors are partly rather sensitive or complicated with regard to their working environment (para. 10).  One of ordinary skill in the art would have recognized as obvious to determine a load type indicative of the fiber content of articles being washed without the use of sensors to overcome issues related to using sensors and also to realize other benefits to determining a mass and absorbency of the articles.
Hombroek teaches that washing performance is optimized when a load type (including a fabric type) is known so that operational settings closely matching the load type are applied, and that dynamically determining a load type avoids user error and also has little or no impact on wash cycle duration (paras. 4, 20-22).
One of ordinary skill in the art would have been motivated to modify the method taught by Albert to determine a load type and selectively automatically filter the wash water based on the load type.  Hombroek teaches determining a load type to optimize a washing process.  The method of determination taught by Hombroek would also inform the washing machine of a fiber makeup of the articles, which would avoid user error and the use of sensors that may be sensitive or complicated with regard to their working environment.  This would allow for selective filtering of the wash fluid based on the load type to avoid unnecessary filtering of fibers that are not detrimental to the environment.  The obvious combined method would result in the benefits of not only automatically selectively filtering of wash fluid to avoid unnecessary filtering, but also optimization of washing operations based on the load type.
Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711